 8:17-cv-00265-JFB-CRZ Doc # 210 Filed: 07/26/21 Page 1 of 6 - Page ID # 4378




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JANE DOE,

                      Plaintiff,                                 8:17CV265

        vs.
                                                       MEMORANDUM AND ORDER
BOARD OF TRUSTEES OF THE
NEBRASKA STATE COLLEGES, a Political
Subdivision of the State of Nebraska,

                      Defendant.


        This matter is before the Court on the defendant Board of Trustees of Chadron

State College’s (hereinafter “Chadron State” or “the College”) motion to certify an

interlocutory appeal under 28 U.S.C. § 1292(b), Filing No. 207. This is an action for

hostile environment gender discrimination under Title IX of the Education Amendments

of 1972, 20 U.S.C. § 1681 et seq. ("Title IX"). The matter is set for trial on September 27,

2021.

        Defendant Chadron State argues, as it did in an earlier motion to reconsider the

Court’s ruling on its motion for summary judgment, that the plaintiff’s action is foreclosed

by the recent Eight Circuit Court of Appeals decision in Shank v. Carleton College, 993

F.3d 567 (8th Cir. 2021). The College contends Shank requires a Title IX plaintiff to show

that she suffered a discrete instance of sexual harassment causally connected to a

university’s deliberate indifference and plaintiff Jane Doe’s action is foreclosed since she

never suffered any sexual harassment after she reported a fellow student’s sexual assault

against her. In this Court’s order on the motion to reconsider, the Court rejected that

premise, finding “the Shank opinion is limited to its facts and does not affect the Court’s



                                             1
 8:17-cv-00265-JFB-CRZ Doc # 210 Filed: 07/26/21 Page 2 of 6 - Page ID # 4379




summary judgment decision.” Filing No. 202, Memorandum and Order at 11-12. Further,

this Court stated, “Shank does not adopt or state any new proposition of law, it merely

restates the position the Eighth Circuit adopted in Culver-Stockton on the necessity of a

causal nexus between the college’s conduct and the student’s experience of sexual

harassment or assault.” Id. at 8. The College now argues that the questions of whether

Shank requires a post-report assault and when the college had notice under Title IX

qualify for interlocutory review under 28 U.S.C. § 1292(b).

       Under 28 U.S.C. § 1292(b):

       When a district judge, in making in a civil action an order not otherwise
       appealable under this section, shall be of the opinion that such order
       involves a controlling question of law as to which there is substantial ground
       for difference of opinion and that an immediate appeal from the order may
       materially advance the ultimate termination of the litigation, he shall so state
       in writing in such order. The Court of Appeals which would have jurisdiction
       of an appeal of such action may thereupon, in its discretion, permit an
       appeal to be taken from such order, if application is made to it within ten
       days after the entry of the order.

Id. That statute establishes “three criteria for certification: (1) the order must involve a

controlling question of law; (2) there must be a substantial ground for a difference of

opinion; and (3) the certification must materially advance the ultimate termination of the

litigation.” White v. Nix, 43 F.3d 374, 377 (8th Cir. 1994) (quoting Paschall v. Kan. City

Star Co., 605 F.2d 403, 406 (8th Cir. 1979). The party requesting certification bears the

heavy burden of demonstrating that the case is an exceptional one in which immediate

appeal is warranted. Id. at 376. Also, “permission to allow interlocutory appeals should

[]be granted sparingly and with discrimination” due to the additional burdens that such

appeals place on both the courts and the litigants. Union Cty. v. Piper Jaffray & Co., 525

F.3d 643, 646 (8th Cir. 2008) (quoting White, 43 F.3d at 376).



                                              2
 8:17-cv-00265-JFB-CRZ Doc # 210 Filed: 07/26/21 Page 3 of 6 - Page ID # 4380




       Chadron State contends the Court’s ruling meets that criteria. It contends that if

Shank applies, the plaintiff’s action will be dismissed. It points to an ostensible circuit split

on the question of whether Title IX requires post-report sexual harassment.           Compare

K.T. v. Culver-Stockton Coll., 865 F.3d 1054, 1058 (8th Cir. 2017) (“[T]he actual

knowledge element requires schools to have more than after-the-fact notice of a single

instance in which the plaintiff experienced sexual assault.”); Shank, 993 F.3d at 573

(requiring “a Title IX plaintiff to demonstrate a ‘causal nexus’ between the college's

conduct and the student's experience of sexual harassment or assault.”); I. L. v. Houston

Indep. Sch. Dist. 776 Fed. Appx. 839, 840 (5th Cir. 2019) (finding as a matter of law that

performing an immediate internal investigation, turning over a potential criminal

investigation to the police, placing a strict no-contact order on the offending student (that

was largely successful in preventing contact with the victim and preventing further sexual

harassment) after report of an unwanted sexual contact did not amount to deliberate

indifference) (unpublished opinion); Kollaritsch v. Mich. State Univ. Bd. of Trustees, 944

F.3d 613, 621 (6th Cir. 2019) cert. denied, 141 S. Ct. 554 (2020) (requiring “at least one

more (further) incident of harassment, after the school has actual knowledge and

implements a response, is necessary to state a claim”); Hill v. Cundiff, 797 F.3d 948, 972

(11th Cir. 2015) (stating “[t]o be severe, pervasive, and objectively offensive, the behavior

must be serious enough to have a “systemic effect” of denying equal access to an

education” and “a ‘single instance of sufficiently severe one-on-one peer harassment

cannot have such a systemic effect in light of the amount of litigation that would be invited

by entertaining claims of official indifference to a single instance of one-on-one peer

harassment.”) (quoting Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 652-53 (1999));



                                               3
 8:17-cv-00265-JFB-CRZ Doc # 210 Filed: 07/26/21 Page 4 of 6 - Page ID # 4381




with Doe v. Fairfax Cty. Sch. Bd., 1 F.4th 257, 274 (4th Cir. 2021) (holding that “a school

may be held liable under Title IX if its response to a single incident of severe sexual

harassment, or the lack thereof, was clearly unreasonable and thereby made the plaintiff

more vulnerable to future harassment or further contributed to the deprivation of the

plaintiff's access to educational opportunities.”); Farmer v. Kan. State Univ., 918 F.3d

1094, 1103-04 (10th Cir. 2019) (stating that once a college has actual knowledge of

sexual harassment that is severe, pervasive and objectively offensive enough to deprive

a student of access to the educational benefits and resources the college offers, it cannot,

acting with deliberate indifference, turn a blind eye to that harassment—it is sufficient for

the deliberate indifference to make the plaintiff vulnerable to further harassment or

assault); Fitzgerald v. Barnstable Sch. Comm., 504 F.3d 165, 173 (1st Cir. 2007), rev'd

on other grounds, 555 U.S. 246 (2009) (finding actionable conduct if the deliberate

indifference made the plaintiff vulnerable to further harassment or assault); Williams v.

Bd. of Regents of Univ. Sys. of Ga., 477 F.3d 1282, 1297 (11th Cir. 2007) (same); S.S.

v. Alexander, 177 P.3d 724, 740 (Wash. Ct. App. 2008) (finding “[a] lack of appropriate

discipline of [the plaintiff’s] rapist, minimizing the effects of her rape, treating the victim

equally with the rapist in the mediation process, allowing her rapist's denial of wrongdoing

to be accepted at face value at the mediation, keeping the matter out of the public eye to

avoid negative publicity, offering only a repeated mediation as an alternative remedial

measure, discouraging [the plaintiff] from filing a police report, top administrators not

notifying the [College’s] own police force of the report of a violent sex crime, repeatedly

suggesting that [the plaintiff] leave her job with the football program while her rapist would

remain, wearing [the plaintiff] down until she believed that further complaints would be



                                              4
 8:17-cv-00265-JFB-CRZ Doc # 210 Filed: 07/26/21 Page 5 of 6 - Page ID # 4382




futile, a decision not to investigate—or cause to be investigated—her rape report, and—

in the absence of a proper investigation—questioning her truthfulness when she

expressed dissatisfaction with the results of the mediation” are all an indication of

deliberate indifference; though the college was not liable for the sexual assault itself

because it was did not receive notice of the assault until after it took place, it was liable

for the post-assault situation).    The defendant argues an interlocutory appeal will

materially advance the ultimate termination of the litigation in that it will render a trial

unnecessary. The plaintiff opposes the motion.

       The Court has reviewed the parties’ positions and finds that leave to file an

interlocutory appeal should be denied. The Court does not afford such an expansive

reading to Shank. See Filing No. 202, Memorandum and Order at 6-8. For the reasons

stated in its earlier opinion, the Court finds the Shank case is inapposite. Id. at 9. This is

not an action that involves a lack of actual knowledge, a single incident, or emotional

trauma alone. See id. at 2-3. This case involves the factual determination of whether the

College’s response, or lack thereof, to an assault caused a deprivation of educational

benefits and opportunities. Id. at 3. The Court stands by its earlier opinions and finds

that this action should proceed to trial. See Filing No. 202, Memorandum and Order at

7-13; Filing No. 135, Memorandum and Order at 9-11.

       The Court’s earlier orders do not involve a controlling question of law as to which

there is substantial ground for difference of opinion. See Filing No. 202, Memorandum

and Order at 7 (stating that “[t]he Shank decision relies on and cites the standards

announced in Davis, 526 U.S. at 648, and Culver-Stockton, 865 F.3d at 1058-59, both of

which were considered by this Court and cited in its summary judgment opinion.”). The



                                              5
 8:17-cv-00265-JFB-CRZ Doc # 210 Filed: 07/26/21 Page 6 of 6 - Page ID # 4383




standard in the Eighth Circuit is that “[a] college ‘may not be liable for damages unless its

deliberate indifference subject[s] its students to harassment. That is, the deliberate

indifference must, at a minimum, cause [students] to undergo harassment or make them

liable or vulnerable to it.’” Culver-Stockton, 865 F.3d 1057 (quoting Davis, 526 U.S. at

644-45). Further, an interlocutory appeal would not advance the ultimate resolution of

the plaintiff’s claim but would further delay it. Factual disputes remain to be determined.

This action has been pending for over four years, discovery is complete, and the matter

is set for trial in the near future. Generally, court of appeals have jurisdiction over appeals

from final decisions of the district courts. 28 U.S.C. § 1291. An appeal after a resolution

on the merits and a final judgment is a better way to proceed and serves the purpose of

preventing piecemeal appeals, promoting efficient judicial administration, and otherwise

and avoiding the obstruction of just claims. See 2 Fed. Proc., L. Ed. § 3:132; Microsoft

Corp. v. Baker, 137 S. Ct. 1702, 1712 (2017) (noting that “the general rule has been that

‘the whole case and every matter in controversy in it [must be] decided in a single appeal’”

(quoting McLish v. Roff, 141 U.S. 661, 665–666 (1891)). The Court does not want to

further delay the trial of this case and has no desire to disturb the rule of finality in this

case. Accordingly,

       IT IS ORDERED that the defendant’s motion to certify an interlocutory appeal

       (Filing No. 207) is denied.

       Dated this 26th day of July 2021.

                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge




                                              6
